Citation Nr: 0626580	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-43 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
third, fourth and fifth fingers of the left hand.

2.  Entitlement to service connection for a left arm 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge on May 2, 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is clear and unmistakable evidence that the 
veteran's disabilities of the third, fourth and fifth fingers 
of the left hand pre-dated his active service.

4.  There is clear and unmistakable evidence that the 
veteran's active service did not aggravate his disabilities 
of the third, fourth and fifth fingers of the left hand.

5.  The veteran's disabilities of the third, fourth and fifth 
fingers of the left hand are not attributable to service.

6.  The veteran does not have a left arm disability 
attributable to service.


CONCLUSIONS OF LAW

1.  Disabilities of the third, fourth and fifth fingers were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2005).


2.  A left arm disability was not incurred in or aggravated 
by service nor is it a proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in February 2002, August 2005 and March 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the February 2002 letter, the RO informed the veteran of 
the types of evidence that would help support his claims.  
Specifically, the RO instructed the veteran to submit all 
private treatment records and informed him that he may submit 
his own statements and/or statements of others describing his 
disabilities.  The veteran was also instructed to submit the 
evidence described as soon as possible.  After consideration 
of the contents of the letter, the Board finds that the 
February 2002 letter issued by the RO substantially satisfied 
the requirement that the veteran be informed to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds that the February 2002 
letter provided the veteran adequate notice of the 
information needed to substantiate his claims, as required by 
the VCAA.  The February 2002 letter was issued before the May 
2003 rating decision which denied the benefit sought on 
appeal; and, thus, the notice was timely.

The Board notes that the August 2005 and March 2006 letters 
were issued after the RO issued the statement of case, and 
therefore, these notice letters were not pre-decisional as 
per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The Board finds, however, that the veteran's claims are not 
prejudiced by these timing deficiencies, as the veteran had 
previously been given adequate notice.  Specifically, the 
Board notes that the May 2006 letter provided additional 
notice of the five elements of a service-connection claim as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was not prejudiced, however, by not 
receiving earlier notice that complies with Dingess as his 
claims are for entitlement to service connection and he was 
given specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for a disability which is caused by a 
service-connected condition.  See 38 C.F.R. § 3.310.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  See 38 C.F.R. § 3.304(b)(1).  

Prior to the United States Court of Appeals for the Federal 
Circuit's (Federal Circuit) decision in Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004), the presumption of soundness 
needed to be rebutted by clear and unmistakable evidence in 
order to find that a veteran's disorder predated service.  If 
this burden was met, then only a preponderance of the 
evidence was needed to prove that the pre-existing disorder 
was not aggravated by service.  The Federal Circuit held, 
however, that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, clear and unmistakable evidence is 
needed to show both that (1) the disease or injury existed 
prior to service and that (2) the disease or injury was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The veteran is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  VAOGCPREC 3-2003 (July 16, 2003).  VA 
amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to 
reflect the change in interpretation.

Analysis

The veteran alleged he had disabilities of the third, fourth 
and fifth fingers of the left hand due to service.  The 
veteran acknowledged that the distal portions of these three 
fingers were amputated prior to entering service.  The 
veteran explained that three years before entering service 
his fingers were injured due to an explosion.  The veteran 
testified, however, that due to corrective surgery he had 
complete use of his left hand at the time he entered service, 
and that, as a result of service, he lost substantial use of 
his left hand.  In addition, the veteran alleged that he 
acquired a disability of the left arm due to his disabilities 
of his fingers of the left hand.

The veteran's enlistment examination dated May 14, 1968 makes 
no note of the pre-existing partial amputations of the 
veteran's third, fourth and fifth fingers of the left hand.  
In a report of medical history completed on the same date, 
the veteran did not indicate any injury to the fingers of the 
left hand and indicated that he had never been advised to 
have any operations.  In a service medical record dated May 
20, 1968, the medical professional completing the record 
noted the absence of distal phalanges of the third, fourth 
and fifth fingers of the left hand and noted that the veteran 
lost those portions of his fingers due to an injury caused by 
a firecracker.  

In a Medical Board report dated June 14, 1968, the Medical 
Board concluded that the veteran did not meet the minimum 
standards for enlistment.  The Medical Board found that the 
veteran had previously had poor function in his left hand but 
did not consider himself to have a significant disability.  
The Medical Board noted that the veteran did not report the 
injury during enlistment, but that the disability was noted 
during screening and that the veteran was referred to sick 
call for further evaluation.  The Medical Board indicated 
that the veteran was then seen by an orthopedic specialist 
who recommended discharge.  The Medical Board concluded that 
the veteran did not have a disability which was incurred in 
or aggravated by active service.  Although the veteran was 
informed of these findings, he did not submit a statement 
rebutting these findings at the time they were made.  

The veteran underwent a VA medical examination in April 2003.  
The examiner noted that the veteran stated that he had pain 
and limitations of motion in the left hand that made it 
difficult to perform heavy labor.  The veteran also related 
to the examiner that his left hand functioned well until he 
went into service and that he has had pain in his left hand 
since discharge from service. The examiner noted that the 
veteran had neurological and musculoskeletal abnormalities of 
the left hand and arm.  The examiner opined, however, that it 
was less likely than not that his service aggravated the 
veteran's disabilities.  

As the veteran's disabilities of the third, fourth and fifth 
fingers of the left hand were not noted at his entrance 
medical examination and he was discharged due these 
disabilities, the presumption that the veteran did not have 
disabilities of the third, fourth and fifth fingers of the 
left hand before entering service and the presumption that 
these disabilities, if found that they existed prior to 
service, were not aggravated by his active service may only 
be rebutted by clear and unmistakable evidence.  See 38 
C.F.R. § 3.304(b).  The Board highlights that under 38 C.F.R. 
§ 3.304(b)(1) the veteran's history of a previous injury is 
considered together with all the other material evidence and 
does not constitute a notation of the disabilities.  
Considering that evidence in conjunction with the findings of 
service medical professions, within a week of enlistment, 
that the veteran had a prior hand disability, the findings of 
the Medical Board, the VA examiner and the veteran's 
statements that he lost portions of his third, fourth and 
fifth fingers prior to service constitutes clear and 
unmistakable evidence that the veteran's condition pre-dated 
service.  Therefore, under Wagner, the presumption of 
soundness is rebutted under the first prong of the analysis.  

The Board now turns to whether the presumption of soundness 
is rebutted under the second prong - that there is clear and 
unmistakable evidence that disabilities of the third, fourth 
and fifth fingers of the left hand were not aggravated by the 
veteran's active service.  The veteran contended that 
although he had portions of these fingers amputated prior to 
service, he had complete use of his left hand upon entering 
service.  The veteran stated that during training he began to 
have pain and swelling in the left hand and he has lost 
substantial use of the hand.  The veteran emphatically 
contended that he did not experience this pain or loss of 
function prior to service.  In addition, the veteran alleged 
that his sergeant repeatedly hit his fingers and twisted his 
fingers.  The veteran asserted that he sergeant treated him 
this way because he was unable to bend his fingers around the 
gun properly.  

In evaluating if there has been aggravation of the veteran's 
disabilities of the third, fourth and fifth fingers of the 
left hand, the Board must determine, after having found the 
presence of a pre-existing condition, whether there has been 
any measurable worsening of the disability during service and 
whether such worsening constitutes an increase in disability.  
See Browder v . Brown, 5 Vet. App. 268, 271 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet App. 292 , 297 (1991).

Although the veteran contends that the treatment by his 
sergeant and the strains put on his left hand caused 
permanent aggravation to his disabilities, the veteran's 
service records do not contain any objective evidence of 
these contentions.  The service records indicate that the 
veteran did not disclose his prior injury of the left hand at 
the time of the enlistment examination and indicated that he 
had not had any prior surgeries, although the record 
indicates that there was surgery on the left hand prior to 
service.  The record indicates that, upon notice of the 
extent of the veteran's loss of portions of the fingers of 
the left hand and his resulting disabilities, the service, 
through the Medical Board, began the process of discharging 
him.  

There is no medical evidence that he incurred an injury to 
the left hand while in service.  As there is no evidence, 
other than the veteran's statements, that the veteran's left 
hand disability worsened or underwent any changes during 
service and the Medical Board and the VA examiner found that 
the veteran's service did not aggravate his disability of the 
third, fourth and fifth fingers of the left hand, the Board 
finds that there is clear and unmistakable evidence that the 
veteran's disabilities were not aggravated by his active duty 
service.  The evidence indicates that the veteran entered the 
service with the disability, and once detected was discharged 
from service.

In finding that the veteran's disabilities of the third, 
fourth and fifth fingers of the left hand were not aggravated 
by service, the Board relies on the findings of the Medical 
Board and the April 2003 VA medical examination.   The Board 
concludes that these findings, when combined with the lack of 
objective evidence of aggravation to the injury during 
service, support a finding that there is clear and 
unmistakable evidence to rebut the presumption of soundness 
under the second prong of the Wagner analysis, as the 
evidence does not indicate that the veteran's disabilities 
underwent any measurable worsening.  Therefore, the Board 
finds that the presumption of soundness is rebutted under 
both prongs of the Wagner analysis. As there is no evidence 
of another injury to the left hand during service, the Board 
finds that the veteran does not have disabilities of the 
third, fourth and fifth fingers of the left hand attributable 
to service and the veteran's claim for entitlement to service 
connection for disabilities of the left hand is denied.

The veteran alleged that he had pain in the left arm 
secondary to the disabilities of the fingers of the left 
hand.  The veteran alleged that the pain in his hand radiates 
up his arm.  There is no evidence of an injury to the 
veteran's left arm during service and the veteran has not 
alleged that he incurred a separate injury to his arm during 
service.  As the Board has concluded that the veteran's 
disabilities of the left hand are not attributable to 
service, the veteran is not entitled to service connection 
for any disabilities associated with the veteran's left hand 
disabilities.  Therefore, as 


there is no evidence of a left arm disability in service and 
the veteran's left hand disabilities are not service 
connected, the Board finds that a left arm disability is not 
attributable to service and service connection for a left arm 
disability is denied. 


ORDER

Service connection for disabilities of the third, fourth and 
fifth fingers of the left hand are denied.

Service connection for a left arm disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


